 

Exhibit 10.1

 

ONEOK, INC.

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

(Terminated and Frozen December 31, 2004)



--------------------------------------------------------------------------------

 

ONEOK, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Table of Contents

 

     Page


--------------------------------------------------------------------------------

PURPOSE

   1

ARTICLE I. DEFINITIONS AND CONSTRUCTION

   1

ARTICLE II. ELIGIBILITY AND PARTICIPATION

   6

ARTICLE III. DEATH BENEFIT

   7

ARTICLE IV. RETIREMENT BENEFIT

   8

ARTICLE V. BENEFICIARY

   12

ARTICLE VI. LEAVE OF ABSENCE

   12

ARTICLE VII. SOURCE OF BENEFITS

   12

ARTICLE VIII. TERMINATION OF EMPLOYMENT

   14

ARTICLE IX. TERMINATION OF PARTICIPATION

   14

ARTICLE X. TERMINATION, AMENDMENT, MODIFICATION, OR SUPPLEMENT OF THE PLAN

   15

ARTICLE XI. OTHER BENEFITS AND AGREEMENTS

   16

ARTICLE XII. RESTRICTIONS ON ALIENATION OF BENEFITS

   17

ARTICLE XIII. ADMINISTRATION OF THE PLAN

   17

ARTICLE XIV. ADOPTION OF PLAN BY SUBSIDIARY, AFFILIATED OR ASSOCIATED COMPANIES

   19

ARTICLE XV. EXCESS RETIREMENT BENEFIT PAYMENTS COMMENCED BEFORE SEPTEMBER 1,
1998

   19

ARTICLE XVI. MISCELLANEOUS

   19

APPENDIX I ONEOK, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

   22

APPENDIX II CHANGE OF BENEFICIARY FORM FOR ONEOK, INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLAN

   27

CONSENT OF SPOUSE

   28

 

-i-



--------------------------------------------------------------------------------

 

ONEOK, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

PURPOSE

 

The purpose of the ONEOK, Inc. Supplemental Executive Retirement Plan is to
provide the specified benefits to a select group of management and highly
compensated employees who contribute materially to the continued growth,
development and future business success of ONEOK, Inc., and its subsidiaries. It
is the intention of ONEOK, Inc. that the Plan and the particular benefits
provided to individuals hereunder be administered as an unfunded deferred
compensation and excess benefit plans established and maintained for a select
group of management or highly compensated employees.

 

This Plan is an amendment, restatement, and continuation of the Supplemental
Executive Retirement Plan for Employees of ONEOK, Inc. This Amended and Restated
Plan replaces all prior documents and amendments and is effective as of the date
determined by the Board of Directors.

 

ARTICLE I.

DEFINITIONS AND CONSTRUCTION

 

1.1 Definitions. For purposes of the Plan, the following phrases or terms shall
have the indicated meanings unless otherwise clearly apparent from the context:

 

  A. “Base Cash Compensation” shall mean the regular monthly salary paid to a
Participant by the Company before any deductions or exclusions for taxes or
other purposes, and excluding any vehicle allowance, incentives, commissions and
any other special pay.

 

  B. “Beneficiary” shall mean the individual or individuals, or any trust or
trusts, or the estate of a Participant entitled to receive any benefits under a
Plan Agreement entered into in accordance with the terms of the Plan.

 

  C. “Board of Directors” shall mean the Board of Directors of ONEOK, Inc.,
unless otherwise indicated or the context otherwise requires.

 

  D. “Change in Control” shall mean the occurrence of any of the following:

 

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of the then outstanding Shares or the combined voting power of the
Company’s then outstanding Voting Securities; provided, however, in determining
whether a Change in Control has occurred pursuant to this Section 1.1(D), Shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which

 



--------------------------------------------------------------------------------

would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (A) the Company or (B) any company or other Person of which a
majority of its voting power or its voting equity securities or equity interest
is owned or controlled, directly or indirectly, by the Company (for purposes of
this definition, a “Related Entity”), (ii) the Company or any Related Entity, or
(iii) any Person in connection with a “Non-Control Transaction” (as hereinafter
defined);

 

(b) The individuals who, as of November 15, 2001, are members of the Board of
Directors (the “Incumbent Board”), cease for any reason to constitute at least a
majority of the members of the Board of Directors; or, following a Merger which
results in a Parent Company, the board of directors of the ultimate Parent
Company; provided, however, that if the election, or nomination for election by
the Company’s common stockholders, of any new director was approved by a vote of
at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board;
provided further, however, that no individual shall be considered a member of
the Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”), including by reason of any agreement intended to
avoid or settle any Election Contest or Proxy Contest; or

 

(c) The consummation of:

 

(i) A merger, consolidation or reorganization with or into the Company or in
which securities of the Company are issued (a “Merger”), unless such Merger is a
“Non-Control Transaction.” A “Non-Control Transaction” shall mean a Merger
where:

 

(A) the stockholders of the Company, immediately before such Merger, own
directly or indirectly immediately following such Merger at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of (x)
the company resulting from such Merger (the “Surviving Company”) if fifty
percent (50%) or more of the combined voting power of the then outstanding
voting securities of the Surviving Company is not Beneficially Owned, directly
or indirectly by another Person (a “Parent Company”), or (y) if there is one or
more Parent Companies, the ultimate Parent Company;

 

(B) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least a
majority of the members of the board of directors of (x) the Surviving

 

- 2 -



--------------------------------------------------------------------------------

Company, if there is no Parent Company, or (y) if there is one or more Parent
Companies, the ultimate Parent Company; and

 

(C) no Person other than (1) the Company, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such Merger was maintained by the Company or any Related Entity, or (4)
any Person who, immediately prior to such Merger had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities or
Shares, has Beneficial Ownership of thirty percent (30%) or more of the combined
voting power of the outstanding voting securities or common stock of (x) the
Surviving Company if there is no Parent Company, or (y) if there is one or more
Parent Companies, the ultimate Parent Company.

 

(ii) A complete liquidation or dissolution of the Company; or

 

(iii) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Related Entity or under
conditions that would constitute a Non-Control Transaction with the disposition
of assets being regarded as a Merger for this purpose or the distribution to the
Company’s stockholders of the stock of a Related Entity or any other assets).

 

Notwithstanding the foregoing:

 

(A) A Change in Control shall not be deemed to occur solely because any Person
(the “Subject Person”) acquired Beneficial Ownership of more than the permitted
amount of the then outstanding Shares or Voting Securities if: (1) such
acquisition occurs as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Person, provided that if a Change in Control would occur (but for
the operation of this subparagraph) as a result of the acquisition of Shares or
Voting Securities by the Company, and after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities which increases the percentage of the then
outstanding Shares or Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur, or (2) (a) within five business
days after a Change in Control would have occurred (but for the operation of
this subparagraph), or if the Subject Person acquired Beneficial Ownership of
twenty percent (20%) or more of the then outstanding Shares or the combined
voting power of the

 

- 3 -



--------------------------------------------------------------------------------

Company’s then outstanding Voting Securities inadvertently, then after the
Subject Person discovers or is notified by the Company that such acquisition
would have triggered a Change in Control (but for the operation of this
subparagraph), the Subject Person notifies the Board of Directors that it did so
inadvertently, and (b) within two business days after such notification, the
Subject Person divests itself of a sufficient number of Shares or Voting
Securities so that the Subject Person is the Beneficial Owner of less than
twenty percent (20%) of the then outstanding Shares or the combined voting power
of the Company’s then outstanding Voting Securities.

 

(B) A Change in Control shall not be deemed to occur if (1) the Shareholder
Group (as defined in the Shareholder Agreement) acquires Beneficial Ownership of
fifteen percent (15%) or more of the Company’s Voting Securities pursuant to the
terms of the Shareholder Agreement, by and between WAI, Inc. (now known as
ONEOK, Inc.) and Western Resources, Inc. dated as of November 26, 1997 (the
“Shareholder Agreement”), until the earlier of (a) the termination of the
Shareholder Agreement or (b) the successful consummation of a Buyout Tender
Offer as defined in Section 3.6(b) of the Shareholder Agreement, but upon either
of such events, the acquisition or existence of such percentage of Beneficial
Ownership by Western Resources, Inc. or any of its affiliates shall constitute a
Change in Control or (2) the equity securities of the Company owned by the
Shareholder Group are in any manner restructured with the approval of a majority
of the members of the Incumbent Board (excluding Shareholder Nominees, as
defined in the Shareholder Agreement).

 

  E. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  F. “Committee” shall mean the Executive Compensation Committee of the Board of
Directors or such other Committee appointed to manage and administer the Plan
and individual Plan Agreements in accordance with the provisions of Article XIII
hereof.

 

  G. “Company” shall mean ONEOK, Inc., an Oklahoma corporation, or any division
or subsidiary thereof.

 

  H. “Compensation” shall mean the Base and Short-Term Incentive Cash
Compensation from the Company paid to or deferred by a Participant during a
calendar year.

 

  I. “Death Benefit” shall mean the amount paid to a Participant’s Beneficiary
in accordance with the provisions of Article III hereof.

 

  J. “Disability Benefit” shall mean the amount paid to a Participant’s
Beneficiary in accordance with the provisions of Section 4.2 hereof.

 

- 4 -



--------------------------------------------------------------------------------

  K. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

  L. “Employee” shall mean any person who is in the regular full-time employment
of the Company or is on authorized leave of absence therefrom, as determined by
the personnel rules and practices of the Company. The term does not include
persons who are retained by the Company solely as consultants or under contract.

 

  M. “Frozen Final Average Earnings” shall mean the highest thirty-six (36)
consecutive months average Compensation (or average of all months of
Compensation if employed less than thirty-six (36) months) of the last sixty
(60) months of Service ending on or before December 31, 2004, as provided in
Section 4.1.A.(l).

 

  N. “New 2005 SERP” shall mean the 2005 ONEOK, Inc. Supplemental Executive
Retirement Plan established by the Company effective January 1, 2005.

 

  O. “Participant” shall mean an Employee who is selected and elects to
participate in the Plan through the execution of a Plan Agreement in accordance
with the provisions of Article II hereof.

 

  P. “Plan Agreement” shall mean the form of written agreement which is entered
into by and between the Company and an Employee selected to become a Participant
as a condition to participation in the Plan as provided in Sections 2.2 and 2.3
hereof.

 

  Q. “Plan” shall mean the ONEOK, Inc. Supplemental Executive Retirement Plan as
embodied herein and as amended from time to time.

 

  R. “Rabbi Trust” shall mean the trust created to hold assets which will be
used to pay the benefits provided hereunder, as provided in Section 7.4 hereof.

 

  S. “Retirement” and “Retire” shall mean termination of employment with the
Company, other than as the result of death or Total and Permanent Disability.

 

  T. “Retirement Age” shall mean the retirement age of a Participant specified
in the Participant’s Plan Agreement and the Plan.

 

  U. “Retirement Benefit” shall mean the monthly amount to be paid to a
Participant under Sections 4.1, 4.2, or 4.3 hereof, and the Participant’s Plan
Agreement.

 

  V. “Retirement Plan” shall mean the Retirement Plan for Employees of ONEOK,
Inc. and Subsidiaries, or the ONEOK, Inc. KGS Retirement Plan, whichever is
applicable to the Participant.

 

- 5 -



--------------------------------------------------------------------------------

  W. “Retirement Plan Benefit” shall mean the benefit or benefits to which a
Participant is entitled under the Retirement Plan.

 

  X. “Service” shall mean employment of a Participant by the Company as a
regular full-time employee.

 

  Y. “Short-Term Incentive Cash Compensation” shall mean any payment by the
Company under the Key Employee Incentive Plan for Employees of ONEOK, Inc. and
Subsidiaries or any other incentive or commission plan established by the
Company to pay employees additional cash compensation to reward performance.
Provided, that any payment or distribution made to any Employee pursuant to the
ONEOK Energy Marketing & Trading Group Bonus Plan shall be excluded from, and
not be considered as Short-Term Incentive Cash Compensation nor otherwise as
part of the Compensation of an Employee under and for purposes of this Plan.

 

  Z. “Totally and Permanently Disabled” means when, on the basis of medical
evidence, it is determined that a Participant:

 

(a) is totally disabled so as to be prevented from any comparable employment
with the Company, including a disability resulting from an occupational cause;
and

 

(b) will be disabled permanently.

 

  AA. “Years of Service” shall include each full year, but not any portion of a
year, during which the Participant has been employed by the Company or any
division or subsidiary thereof.

 

1.2 Construction. The singular when used herein may include the plural unless
the context clearly indicates to the contrary. The words “hereof”, “herein”,
“hereunder”, and other similar compounds of the word “here” shall mean and refer
to the entire Plan and not to any particular provision or section. Whenever the
words “Article” or “Section” are used in the Plan, or a cross reference to an
“Article” or “Section” is made, the Article or Section referred to shall be an
Article or Section of the Plan unless otherwise specified.

 

The Plan is intended to be an unfunded deferred compensation and excess benefit
plan established and maintained for a select group of management and highly
compensated employees of the Company within the meaning of Sections 201(2) and
(7), 301(a)(3), (9) and 401(a)(1) of ERISA, and shall be construed, interpreted
and administered in accordance with such intended purpose.

 

ARTICLE II.

ELIGIBILITY AND PARTICIPATION

 

2.1

Eligibility. Subject to Section 2.4, below, in order to be eligible for
participation in the Plan, an Employee must be selected by the Chief Executive
Officer, or in the case of the Chief Executive Officer by the Board of
Directors, which, in the Chief Executive

 

- 6 -



--------------------------------------------------------------------------------

 

Officer’s (or Board of Director’s) sole and absolute discretion, shall determine
eligibility for participation in accordance with the purposes of the Plan.

 

2.2 Participation. Subject to Section 2.4, below, an Employee, having been
selected to participate in the Plan by the Chief Executive Officer/Board of
Directors, shall, as a condition to participate, complete and return to the
Committee a duly executed Plan Agreement electing to participate in the Plan and
agreeing to the terms and conditions thereof.

 

2.3 Plan Agreements. The Plan Agreement made and delivered by and between a
Participant and the Company shall state and provide certain specific terms and
provisions that govern the benefits and rights of such Participant from
participation in the Plan. Except as otherwise expressly provided in this Plan
document or in the Plan Agreement of a Participant, the specific terms and
provisions of a Participant’s Plan Agreement shall take precedence and shall
control as to the amount and form of benefits such Participant is to receive
under the Plan and such Plan Agreement. The Plan Agreement of each Participant
shall be a part of the Plan as to such Participant for all purposes. The general
form of Plan Agreement to be used shall be substantially the same as the model
form attached hereto as Appendix I to this Plan. The Plan Agreement of each
Participant in the Plan may contain different terms and provisions with respect
to benefits and related matters, and may, by mutual agreement of the Company and
the Participant, contain terms and provisions which differ from those shown in
the model Plan Agreement in Appendix I. A Plan Agreement duly executed by a
Participant and the Company shall supercede the model Plan Agreement in Appendix
I of the Plan, and the executed Plan Agreement shall control if there is any
conflict or inconsistency between it and such model Plan Agreement. A
Participant shall not derive any right or entitlement, directly or indirectly,
from the existence of, or provisions in the Plan Agreement of any other
Participant in the Plan.

 

2.4 Plan Terminated and Frozen December 31, 2004. Notwithstanding anything to
the contrary expressed or implied in the Plan or any Plan Agreement between the
Company and a Participant, no Employee shall become or be made initially
eligible to participate in the Plan after December 31, 2004. The Participants in
the Plan on December 31, 2004, shall continue to be entitled to a frozen vested
accrued Retirement Benefit to the extent provided under the Plan and in
accordance with the terms and provisions of the Plan as terminated and frozen
effective December 31, 2004.

 

ARTICLE III.

DEATH BENEFIT

 

3.1 Amount and Payment of Death Benefit. In the event a Participant dies prior
to Retirement from the Company, the Company will pay or cause to be paid a Death
Benefit to such Participant’s Beneficiary in the amount or amounts set forth in
such Participant’s Plan Agreement and as therein specified, commencing on the
first day of the month following the date of such Participant’s death, or as
otherwise specified in such Participant’s Plan Agreement.

 

- 7 -



--------------------------------------------------------------------------------

3.2 Partial Distribution Prior to Death. If a Participant shall die after
becoming entitled to a Retirement Benefit, but before the total amount payable
to such Participant as a Retirement Benefit has been paid, the Retirement
Benefit payments then remaining unpaid to such Participant shall be paid to such
Participant’s Beneficiary, in accordance with the payment schedule pursuant to
which payments are made under the Participant’s Plan Agreement as provided in
Sections 4.1, 4.2, or 4.3 hereof.

 

ARTICLE IV.

RETIREMENT BENEFIT

 

4.1 Retirement. Subject to Sections 4.1.C. and 4.6, below, if a Participant
remains an Employee until attaining the Retirement Age stated in such
Participant’s Plan Agreement and shall then retire, the Company shall pay or
cause to be paid to such Participant as a Retirement Benefit, the amount or
amounts, and at such time or times as is specified in the Participant’s Plan
Agreement.

 

If an executed Plan Agreement by and between the Participant and the Company
does not state or specify a different amount, form and time of payment of a
Participant’s Retirement Benefit, then the Participant shall be entitled to
receive a Retirement Benefit in accordance with Section 4.1.A and Section 4.1.B,
below.

 

  A. (1) Retirement Benefit. Subject to subparagraph A.(2), below, and the
vesting schedule applicable under Section 4.3 and Section 4.6, below, a monthly
amount which, when combined with existing pension benefits payable to the
Participant under the Retirement Plan and any retirement plans (other than
401(k) plans) of any of the Participant’s former employers, will provide the
percentage of the highest thirty-six (36) consecutive months average
Compensation (or average of all months of Compensation if employed less than
thirty-six (36) months) of the last sixty (60) months of Service ending on or
before December 31, 2004 (“Frozen Final Average Earnings”), for life (15 years
minimum) as illustrated below.

 

Retirement Age

--------------------------------------------------------------------------------

   Retirement Benefit
Percentage


--------------------------------------------------------------------------------

50 & under

   50.00%

51

   51.20%

52

   52.40%

53

   53.60%

54

   54.80%

55

   56.00%

56

   56.57%

57

   57.14%

58

   57.71%

59

   58.28%

60

   58.85%

61

   59.42%

62

   60.00%

 

- 8 -



--------------------------------------------------------------------------------

Retirement Age

--------------------------------------------------------------------------------

   Retirement Benefit
Percentage


--------------------------------------------------------------------------------

63

   60.56%

64

   61.13%

65 & over

   61.70%

 

The Retirement Benefit payment shall commence on the first day of the month
following the Participant’s Retirement. Provided, however, Retirement Benefit
payments shall not commence until the later of (i) the Participant attaining the
age of fifty (50), and (ii) the commencement of retirement benefit payments to
the Participant under the Retirement Plan.

 

(2) Adjustment of Retirement Benefit Payments; Early Commencement. The amount of
a Participant’s Retirement Benefit payments will be reduced by reason of early
retirement and commencement of payment thereof, based on the following table
depending upon the Participant’s age when Retirement Benefit payments to the
Participant commence:

 

Age At Commencement
of Retirement Benefit
Payments

--------------------------------------------------------------------------------

   Payout Percentage Factor
Of Retirement Benefit
Percentage


--------------------------------------------------------------------------------

50

   50%

51

   55%

52

   60%

53

   65%

54

   70%

55

   75%

56

   80%

57

   85%

58

   90%

59

   95%

60 & older

   100%

 

  B.

Code Sections 401(a)(17) and 415(b) Limitations. Notwithstanding Section 4.1.A.,
above, the Plan shall provide an excess Retirement Benefit attributable to a
Participant’s annual eligible compensation under the Retirement Plan that is an
amount equal to the difference between (i) the Retirement Plan Benefit to which
the Participant would be entitled under the Retirement Plan if such Retirement
Plan Benefit was computed without the restrictions and limitations imposed by
Section 401(a)(17) and 415(b) of the Code as now or hereafter in effect, and
(ii) the amount of the Retirement Plan Benefit payable to the Participant under
the Retirement Plan. This part of the Retirement Benefit will be computed by
applying the same benefit formula, vesting provisions, and early retirement
provisions as are in and applied pursuant to the Retirement Plan. Any part of
the Retirement Benefit provided under this Section 4.1.B. will offset and reduce
that part of the Retirement Benefit provided under Section 4.1.A., above.
Provided,

 

- 9 -



--------------------------------------------------------------------------------

 

that if a Participant in this Plan is entitled to an Excess Retirement Benefit
under the New 2005 SERP at his/her Retirement, then the Excess Retirement
Benefit under the New 2005 SERP shall be paid to such Participant in accordance
with the provisions of Part A of the New 2005 SERP and in lieu of the part of
his/her Retirement Benefit provided for under this Section 4.1.B, and such
Excess Retirement Benefit under the New 2005 SERP will offset and reduce that
part of the Retirement Benefit provided in Section 4.1.A., above.

 

  C. Retirement Benefit. The amount of the Retirement Plan Benefit of a
Participant taken into account under Section 4.1.A. and Section 4.1.B. shall be
the amount of such Retirement Benefit at the time of commencement of payment of
the Retirement Plan Benefit to such Participant under this Plan, notwithstanding
that such Retirement Plan Benefit is finally determined after December 31, 2004,
and that Frozen Final Average Earnings, and frozen vesting under Section 4.3.,
are applied to such Retirement Benefit, as herein provided.

 

4.2 Disability. If a Participant shall become Totally and Permanently Disabled
prior to Retirement and such total disability continues for more than six (6)
months, such Participant shall be entitled to receive a Disability Benefit in
the amount set forth in the Participant’s Plan Agreement.

 

4.3 Vesting of Retirement Benefit. A Participant’s Retirement Benefit shall
unconditionally vest in such Participant and become nonforfeitable according to
the vesting schedule stated in the Participant’s Plan Agreement. Notwithstanding
anything to the contrary expressed or implied in the Plan, or in an executed
Plan Agreement by and between a Participant and the Company that states the
terms governing vesting and nonforfeitability of such Participant’s Retirement
Benefit under the Plan, no Service or Years of Service of the Participant with
the Company after December 31, 2004, shall be considered or used in determining
the vesting and nonforfeitability of such Participant’s Retirement Benefit under
the Plan. If an executed Plan Agreement by and between the Participant and the
Company does not state or specify the terms governing vesting and
nonforfeitability of such Participant’s Retirement Benefit, then the
Participant’s Retirement Benefit shall vest and become nonforfeitable as
follows:

 

Years of Service
with the Company

--------------------------------------------------------------------------------

   Vested Percentage of
Retirement Benefit


--------------------------------------------------------------------------------

0 to 5

   0%

6

   10%

7

   20%

8

   30%

9

   40%

10

   50%

11

   60%

12

   70%

13

   80%

14

   90%

15 or more

   100%

 

- 10 -



--------------------------------------------------------------------------------

If a Participant attains age sixty-five (65) prior to his/her Retirement, and
prior to January 1, 2005, then such Participant shall be 100% vested regardless
of the above schedule. A Participant first attaining age sixty-five (65) after
December 31, 2004, shall not result in 100% vesting nor otherwise change the
vesting and nonforfeitability of the Participant’s Retirement Benefit under the
Plan. Retirement Benefits hereunder offsetting the limitations of Internal
Revenue Code Sections 401(a)(17) and 415(b) shall be immediately fully vested
for all purposes.

 

4.4 Forfeitability of Retirement Benefit. Notwithstanding any provision to the
contrary expressed or implied herein, a Participant’s right to receive a
Retirement Benefit under the Plan and such Participant’s Plan Agreement shall be
forfeitable to the extent that such Retirement Benefit has not vested as
described in Section 4.3 and the Participant’s Plan Agreement.

 

4.5 Retirement Benefit Payment Election. In lieu of payment of the Retirement
Benefit to a Participant as otherwise provided herein and in the Participant’s
Plan Agreement, a Participant may make a written request to the Company prior to
the time for commencement of payment of such Retirement Benefit by the Company
to receive payment of the present value of such Participant’s Retirement Benefit
in a single lump sum amount, less six percent (6%) of the amount thereof as a
substantial penalty, which penalty will be forfeited by the Participant. The
Company may, in its sole discretion, grant or deny such request. If such request
is granted the payment of such lump sum amount shall be made by the Company, and
thereafter the Company shall have no further obligation to the Participant. The
present value of a Participant’s Retirement Benefit shall be determined in
accordance in the manner prescribed under the provisions at Section 417(e)(3) of
the Code and Treasury regulations thereunder with respect to benefits payable
under a qualified pension or profit sharing plan. A beneficiary of a deceased
Participant, or a duly appointed guardian of an incompetent or incapacitated
Participant may also request payment of the Participant’s Retirement Benefit in
a lump sum under this Section 4.5.

 

- 11 -



--------------------------------------------------------------------------------

4.6 New 2005 SERP Part B Supplemental Retirement Benefit Offset; Waiver and
Forfeiture of Plan Retirement Benefit. Notwithstanding anything to the contrary
expressed or implied in the Plan or in any Plan Agreement between the Company
and a Participant, if a Participant in the Plan elects to receive and/or by
reason of his/her election does receive any part or payment of a Supplemental
Retirement Benefit to which he/she is entitled under Part B of the New 2005
SERP, then that Supplemental Retirement Benefit shall be paid in lieu of the
Participant’s Retirement Benefit under Section 4.1.A. of this Plan; and the
Participant shall, by such election, be deemed to voluntarily and completely
waive, disclaim and forfeit all his/her right and entitlement to receive, and
he/she shall not receive, any amount or payment of that part of his/her
Retirement Benefit under Section 4.1.A of this Plan.

 

ARTICLE V.

BENEFICIARY

 

A Participant shall designate a Beneficiary to receive benefits under the Plan
and the Participant’s Plan Agreement by completing the appropriate space in such
Plan Agreement. If more than one Beneficiary is named, the shares and/or
precedence of each Beneficiary shall be indicated. As a condition to any married
Participant designating a Beneficiary other than such Participant’s spouse, the
Committee may require the spouse’s consent. A Participant shall have the right
to change the Beneficiary by submitting to the Committee a Change of Beneficiary
in the form attached as Appendix II hereof; provided, however, that no change of
Beneficiary shall be effective until acknowledged in writing by the Committee.
If the Company has any doubt as to the proper Beneficiary to receive payments
hereunder, the Company shall have the right to withhold such payments until the
matter is finally adjudicated. Any payment made or caused to be made by the
Company in good faith and in accordance with the provisions of the Plan and a
Participant’s Plan Agreement shall fully discharge the Company from all further
obligations with respect to such payment.

 

ARTICLE VI.

LEAVE OF ABSENCE

 

If a Participant is authorized by the Company for any reason, including
military, medical, or other, to take a leave of absence from employment, such
Participant’s Plan Agreement shall remain in effect.

 

ARTICLE VII.

SOURCE OF BENEFITS

 

7.1

Benefits Payable. Retirement Benefits and any other amounts payable hereunder
shall be paid exclusively from the general assets of the Company or the Rabbi
Trust to be established pursuant to Section 7.4; provided, that no person
entitled to payment hereunder shall have any claim, right, security interest, or
other interest in any fund, trust, account, insurance contract, or asset of the
Company which may be looked to for such payment. The Company’s liability for the
payment of benefits hereunder shall be

 

- 12 -



--------------------------------------------------------------------------------

 

evidenced only by the Plan and each Plan Agreement entered into between the
Company and a Participant.

 

7.2 Investments to Facilitate Payment of Benefits. Although the Company is not
obligated to invest in any specific asset or fund, or purchase any insurance
contract, in order to provide the means for the payment of any Retirement
Benefits under the Plan, the Company may elect to do so, and, in such event, no
Participant shall have any interest whatever in such asset, fund, or insurance
contract. In the event the Company elects to purchase or causes to be purchased
insurance contracts on the life of a Participant as a means for making,
offsetting, or contributing to any payment, in full or in part, which may become
due and payable by the Company under the Plan or a Participant’s Plan Agreement,
such Participant agrees to cooperate in the securing of life insurance on such
Participant’s life by furnishing such information as the Company and the
insurance carrier may require, including the results and reports of previous
Company and other insurance carrier physical examinations as may be requested,
and taking any other action which may be requested by the Company and the
insurance carrier to obtain such insurance coverage. If a Participant does not
cooperate in the securing of such life insurance, the Company shall have no
further obligation to such Participant under the Plan, and such Participant’s
Plan Agreement shall terminate.

 

7.3 Ownership of Insurance Contracts. The Company shall be the sole owner of any
insurance contracts acquired on the life of a Participant with all incidents of
ownership therein, including, but not limited to, the right to cash and loan
values, dividends, if any, death benefits, and the right to termination thereof,
and a Participant shall have no interest whatsoever in such contracts, if any,
and shall exercise none of the incidents of ownership thereof. Provided,
however, the Company may assign any such insurance contracts to the trustee of
the Rabbi Trust.

 

7.4 Trust for Payment of Retirement Benefits. The Company shall create a Rabbi
Trust for the purpose of facilitating any retirement benefits payable hereunder.
Such trust will be funded to provide the applicable vested Retirement Benefits
payable under the Plan and Plan Agreements upon the occurrence of any of the
following events:

 

  a) At the Retirement of, and commencement of payment of Retirement Benefits to
a Plan Participant;

 

  b) Upon a decision by the Committee, or by the Board of Directors; or

 

  c) Upon a Change in Control.

 

Such funding may be in the form of single premium annuities, or an amount
sufficient for the trustee to purchase single premium annuities, or life
insurance policies or contracts insuring the lives of Plan Participants, from
qualified and financially sound insurance companies, and such other forms or
types of investments the Company may select from time to time to provide the
applicable vested Retirement Benefits payable under the Plan

 

- 13 -



--------------------------------------------------------------------------------

and Plan Agreements. Such funding and the purchase of insurance, if any, will
not relieve the Company of its obligations to pay or cause to be paid the
benefits hereunder.

 

The Rabbi Trust may be maintained and administered to also provide for the
funding of payment of amounts payable to participants in other deferred
compensation and benefit plans of the Company. The funding, investments and
administration of the Rabbi Trust in connection with such other separate plan or
plans shall be separately administered and accounted for as determined to be
necessary and appropriate by the Company and trustee pursuant to the terms of
the Rabbi Trust. It shall be permissible for the trustee to invest funds of the
Rabbi Trust in one or more forms of investment that is common to plans being
funded thereunder.

 

The Rabbi Trust shall be a grantor trust of which the Company is the grantor
within the meaning of the Code. The principal of the Rabbi Trust and any
earnings thereon shall be held separate and apart from other funds of the
Company and shall be used exclusively for the uses and purposes of Participants
in the Plan and general creditors of the Company as specified hereinbelow and in
the trust instrument. Participants in the Plan and their Beneficiaries shall
have no preferred claim on, or any beneficial ownership in any assets of the
Rabbi Trust; and any rights created under the Plan or Participant Plan
Agreements, and the Rabbi Trust are to be made unsecured contractual rights of
Participants and their Beneficiaries against the Company; and assets held by the
Rabbi Trust will be subject to the claims of the Company’s general creditors
under federal and state law in the event of insolvency of the Company.

 

ARTICLE VIII.

TERMINATION OF EMPLOYMENT

 

Neither the Plan nor a Participant’s Plan Agreement, either singly or
collectively, in any way obligate the Company, or any subsidiary of the Company,
to continue the employment of a Participant with the Company, or any subsidiary
of the Company, nor does either limit the right of the Company or any subsidiary
of the Company at any time and for any reason to terminate the Participant’s
employment. Termination of a Participant’s employment with the Company, or any
subsidiary of the Company, for any reason, whether by action of the Company,
subsidiary, or Participant, shall immediately terminate the Participant’s
participation in the Plan and such Participant’s Plan Agreement, and all further
obligations of either party thereunder, except as may be provided in Article X
and the Participant’s Plan Agreement. In no event shall the Plan or a Plan
Agreement, either singly or collectively, by their terms or implications
constitute an employment contract of any nature whatsoever between the Company,
or any subsidiary, and a Participant.

 

ARTICLE IX.

TERMINATION OF PARTICIPATION

 

A Participant reserves the right to terminate participation in the Plan and such
Participant’s Plan Agreement at any time by giving the Company written notice of
such termination not less than 30 days (i) prior to the anniversary date of any
contract or contracts of

 

- 14 -



--------------------------------------------------------------------------------

insurance on the life of such Participant which may be in force and utilized by
the Company in connection with the Plan, or (ii) prior to the date a Participant
selects for termination if no insurance contract is in effect.

 

ARTICLE X.

TERMINATION, AMENDMENT, MODIFICATION,

OR SUPPLEMENT OF THE PLAN

 

10.1 Amendment or Termination. Subject to Sections 10.2 and 10.3, below, the
Company reserves the right to amend, modify, supplement, or terminate the Plan,
wholly or partially, from time to time, and at any time. The Company likewise
reserves the right to amend, modify, or supplement any Plan Agreement, wholly or
partially, from time to time. Such right to amend, modify, supplement, or
terminate the Plan or any Plan Agreement, as the case may be, shall be exercised
for the Company by the Board of Directors; provided, that the Committee shall
also be authorized to amend or modify the terms and provisions of the Plan, or a
Plan Agreement thereunder, except that any amendment or modification of the Plan
or a Plan Agreement that changes the amount of any payment or benefit to an
Employee or Participant that is provided for under the Plan or Plan Agreement
shall be made only with the approval and by action of the Board of Directors;
provided further in the event of a Change in Control of the Company, for a
period of two (2) years after the date of such Change of Control the surviving
corporation may terminate or amend the Plan only by substitution by such
corporation of another plan or program, or by amendments to the Plan, which
provide benefits no less favorable to the Participants of this Plan; and upon
the expiration of such two (2) year period such surviving corporation may
thereafter terminate or amend the Plan or any such substituted plan subject in
any case to Section 10.2, below.

 

10.2 Rights and Obligations Upon Amendment, Termination. The following terms and
conditions shall govern the rights and obligations of a Participant and the
Company (including any surviving corporation in event of a Change of Control),
respectively, with respect to the amendment or termination of the Plan.

 

  A. Notwithstanding anything to the contrary expressed or provided in the Plan
or any Plan Agreement of a Participant, no amendment, modification or
termination of the Plan, shall decrease a Participant’s accrued Retirement
Benefit. For purposes of this Paragraph A., a Plan amendment which has the
effect of decreasing a Participant’s accrued Retirement Benefit or eliminating
an optional form of payment of a Participant’s accrued Retirement Benefit, with
respect to benefits attributable to service before the amendment shall be
treated as reducing an accrued Retirement Benefit. If a vesting schedule under
the Plan or any Plan Agreement is amended, the Participant’s non-forfeitable
percentage, determined as of the later of the date such amendment is adopted or
the date it becomes effective, will not be less than the percentage computed
under the Plan and Plan Agreement without regard to such amendment.

 

- 15 -



--------------------------------------------------------------------------------

  B. Except as provided in paragraph A of this Section 10.2, upon the
termination of the Plan by the Board of Directors, or a termination of the Plan
Agreement of a Participant, in accordance with the provisions for such
termination, neither the Plan nor the Plan Agreement shall be of any further
force or effect, and no party shall have any further obligation under either the
Plan or any Plan Agreement so terminated, except as provided in the Plan or Plan
Agreement with respect to accrued benefits at the time of such termination or as
elsewhere provided in the Plan.

 

  C. For purposes of paragraphs A and B of this Section 10.2, the term “Plan”
shall also mean and include any substituted plan that may be established in
event of a Change of Control as described in Section 10.1, above, and the term
“Retirement Benefit” shall also mean and include any benefit provided for under
such a substituted plan.

 

10.3 Plan Terminated and Frozen December 31, 2004. The Plan is terminated and
frozen with respect to eligibility of Employees to become Participants, and the
accrual of further benefits by Participants thereunder effective December 31,
2004. It is intended that no Employee shall become eligible to participate in
the Plan after December 31, 2004, and that the accrued Retirement Benefits of
each current Participant in the Plan on December 31, 2004, shall be vested to
the extent provided in the applicable vesting schedule of the Plan or a Plan
Agreement, as the case may be, on that date; and that the vested accrued
Retirement Benefit of each current Participant in the Plan on December 31, 2004,
shall thereafter be payable to the Participant in accordance with the terms and
provisions of the Plan which shall remain in effect and be administered
thereafter as applicable to such Participants and such accrued Retirement
Benefits. It is further intended that any Participant in the Plan who is
eligible to participate in the New 2005 SERP and becomes entitled to a
Supplemental Retirement Benefit under the terms and provisions of Part B of the
New 2005 SERP after December 31, 2004, shall be given the right to voluntarily
elect to receive such Supplemental Retirement Benefit under Part B of the New
2005 SERP wholly in lieu of that part of the Retirement Benefit to which he/she
is entitled under Section 4.1.A. of this Plan, and that upon any such election
by a Participant to receive a Supplemental Retirement Benefit under Part B of
the New 2005 SERP he/she shall be deemed to voluntarily and completely waive,
disclaim and forfeit any and all right and entitlement to any and all of the
part of the Retirement Benefit provided under Section 4.1.A of this Plan; and
that the Plan shall be administered, construed and interpreted in accordance
with such intent.

 

ARTICLE XI.

TREATMENT OF BENEFITS

 

Retirement Benefits under the Plan and Plan Agreements entered into hereunder
shall not be considered compensation for the purpose of computing contributions
or benefits under any plan maintained by the Company, or any of its
subsidiaries, which is qualified under Section 401(a) of the Code.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE XII.

RESTRICTIONS ON ALIENATION OF BENEFITS

 

No Retirement Benefit, or other right or benefit under the Plan or a Plan
Agreement shall be subject to anticipation, alienation, sale, assignment,
pledge, encumbrance, or charge, and any attempt to anticipate, alienate, sell,
assign, pledge, encumber, or charge the same shall be void. No Retirement
Benefit, or right or benefit under the Plan or under any Plan Agreement shall in
any manner be liable for or subject to the debts, contracts, liabilities, or
torts of the person entitled to such thereto. If any Participant or Beneficiary
under the Plan or a Plan Agreement should become bankrupt or attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right to a
benefit under the Plan or under any Plan Agreement, then such right or benefit
shall, in the discretion of the Committee, cease, and in such event, the
Committee may hold or apply the same or any part thereof for the benefit of such
Participant or Beneficiary, his or her spouse, children, or other dependents, or
any of them, in such portion as the Committee, in its sole and absolute
discretion, may deem proper.

 

ARTICLE XIII.

ADMINISTRATION OF THE PLAN

 

13.1 Appointment of Committee. The general administration of the Plan, and any
Plan Agreements executed hereunder, as well as construction and interpretation
thereof, shall be vested in the Committee, the number and members of which shall
be designated and appointed from time to time by, and shall serve at the
pleasure of, the Board of Directors. Any such member of the Committee may resign
by notice in writing filed with the Board of Directors. Vacancies shall be
filled promptly by the Board of Directors.

 

13.2 Committee Officials. The Board of Directors may designate one of the
members of the Committee as Chairman and may appoint a secretary who need not be
a member of the Committee. The secretary shall keep minutes of the Committee’s
proceedings and all data, records, and documents relating to the Committee’s
administration of the Plan and any Plan Agreements executed hereunder. The
Committee may appoint from its number such subcommittees with such powers as the
Committee shall determine and may authorize one or more of its members or any
agent to execute or deliver any instrument or make any payment on behalf of the
Committee.

 

13.3 Committee Action. All resolutions or other actions taken by the Committee
shall be by the vote of a majority of those present at a meeting at which a
majority of the members are present, or in writing by all the members at the
time in office if they act without a meeting.

 

13.4

Committee Rules and Powers - General. Subject to the provisions of the Plan, the
Committee may from time to time establish rules, forms, and procedures for the
administration of the Plan, including Plan Agreements. Except as herein
otherwise expressly provided, the Committee shall have the exclusive right to
interpret the Plan and any Plan Agreements, and to decide any and all matters
arising thereunder or in connection with the administration of the Plan and any
Plan Agreements, and it shall

 

- 17 -



--------------------------------------------------------------------------------

 

endeavor to act, whether by general rules or by particular decisions, so as not
to discriminate in favor of or against any person. The Committee shall have the
exclusive right to determine if a Participant has become Totally and Permanently
Disabled with respect to a Participant (consistent with the Plan’s definition of
the term), such determinations to be made on the basis of such medical and/or
other evidence that the Committee, in its sole and absolute discretion, may
require. Such decisions, actions, and records of the Committee shall be
conclusive and binding upon the Company, the Participants, and all persons
having or claiming to have rights or interests in or under the Plan.

 

13.5 Reliance on Certificates, etc. The members of the Committee and the
Officers and Directors of the Company shall be entitled to rely on all
certificates and reports made by any duly appointed accountants, and on all
opinions given by any duly appointed legal counsel. Such legal counsel may be
counsel for the Company.

 

13.6 Liability of Committee. No member of the Committee shall be liable for any
act or omission of any other member of the Committee, or for any act or omission
on his part, excepting only his own willful misconduct. The Company shall
indemnify and save harmless each member of the Committee against any and all
expenses and liabilities arising out of membership on the Committee, excepting
only expenses and liabilities arising out of a Committee member’s own willful
misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include, without limitation, the amount of any
settlement or judgment, costs, counsel fees, and related charges reasonably
incurred in connection with a claim asserted, or a proceeding brought, or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled.

 

13.7 Determination of Benefits. In addition to the powers hereinabove specified,
the Committee shall have the power to compute and certify, under the Plan and
any Plan Agreement, the amount and kind of benefits from time to time payable to
Participants and their Beneficiaries, and to authorize all disbursements for
such purposes.

 

13.8 Information to Committee. To enable the Committee to perform its functions,
the Company shall supply full and timely information to the Committee on all
matters relating to the compensation of all Participants, their retirement,
death, or other cause for termination of employment, and such other pertinent
facts as the Committee may require.

 

13.9 Manner and Time of Payment of Benefits. The Company shall have the power,
in its sole and absolute discretion, to change the manner and time of payment of
future Retirement Benefits to be made to a Participant or the Participant’s
Beneficiary from that set forth in the Participant’s Plan Agreement, if
requested to do so by such Participant or Beneficiary. Any request by a
Participant for such a change must be made by the Participant in writing more
than thirty (30) days in advance of the time such Retirement Benefits would
otherwise be paid, unless the Company, in its discretion, allows such a request
at a later date that also precedes the existing time of payment which is the
subject of the request

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE XIV.

ADOPTION OF PLAN BY SUBSIDIARY,

AFFILIATED OR ASSOCIATED COMPANIES

 

Any corporation which is a subsidiary of the Company may, with the approval of
the Board of Directors, adopt the Plan and thereby come within the definition of
Company in Article I hereof.

 

ARTICLE XV.

EXCESS RETIREMENT BENEFIT PAYMENTS

COMMENCED BEFORE SEPTEMBER 1, 1998

 

Notwithstanding anything expressed or implied to the contrary herein, the
payment of excess retirement benefits to a retired Plan Participant that
commenced under the Plan prior to September 1, 1998, shall be paid in accordance
with, and to the extent provided by, the applicable terms and provisions of the
Plan in effect prior to September 1, 1998.

 

ARTICLE XVI.

MISCELLANEOUS

 

16.1 Execution of Receipts and Releases. Any payment to a Participant, a
Participant’s legal representative, or Beneficiary in accordance with the
provisions of the Plan or any Plan Agreement executed hereunder shall, to the
extent thereof, be in full satisfaction of all claims hereunder against the
Company. The Company may require such Participant, legal representative, or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release therefor in such form as it may determine.

 

16.2 No Guarantee of Interests. Neither the Committee nor any of its members
guarantees the payment of any amounts which may be or becomes due to any person
or entity under the Plan or any Plan Agreement executed hereunder. The liability
of the Company to make any payment under the Plan or any Plan Agreement executed
hereunder is limited to the then available assets of the Company and the Rabbi
Trust established under Section 7.4 hereof.

 

16.3 Company Records. Records of the Company as to a Participant’s employment,
termination of employment and the reason therefor, reemployment, authorized
leaves of absence, and compensation shall be conclusive on all persons and
entities, unless determined to be incorrect.

 

16.4 Evidence. Evidence required of anyone under the Plan and any Plan Agreement
executed hereunder may be by certificate, affidavit, document, or other
information which the person or entity acting on it considers pertinent and
reliable, and signed, made, or presented by the proper party or parties.

 

16.5

Notice. Any notice which shall be or may be given under the Plan or a Plan
Agreement executed hereunder shall be in writing and shall be mailed by United
States mail, postage

 

- 19 -



--------------------------------------------------------------------------------

 

prepaid. If notice is to be given to the Company, such notice shall be addressed
to the Company at:

 

100 West Fifth Street

Tulsa, Oklahoma 74102

 

and marked to the attention of the Secretary, Supplemental Executive Retirement
Plan Administrative Committee; or, if notice to a Participant, addressed to the
address shown on such Participant’s most recent employment file with the
Company.

 

16.6 Change of Address. Any party may, from time to time, change the address to
which notices shall be mailed by giving written notice of such new address.

 

16.7 Effect of Provisions. The provisions of the Plan and of any Plan Agreement
executed hereunder shall be binding upon the Company and its successors and
assigns, and upon a Participant, the Participant’s Beneficiary, assigns, heirs,
executors, and administrators.

 

16.8 Headings. The titles and headings of Articles and Sections are included for
convenience of reference only and are not to be considered in the construction
of the provisions hereof or any Plan Agreement executed hereunder.

 

16.9 Governing Law. All questions arising with respect to the Plan and any Plan
Agreement executed hereunder shall be determined by reference to the laws of the
State of Oklahoma in effect at the time of their adopting and execution,
respectively.

 

16.10  Effective Date. Except to the extent explicitly stated otherwise herein,
the terms and provisions of this amended and restated Plan shall be effective as
to excess retirement benefits for Participants with respect to whom no
Retirement, Disability, or Death Benefit payments have commenced as of September
1, 1998, and their Beneficiaries. The excess retirement benefits payable to any
Participant or Beneficiary which have commenced prior to September 1, 1998,
shall not be increased or decreased by amendment of the Plan.

 

ONEOK, Inc.

By:         

David Kyle

Chairman of the Board,

Chief Executive Officer and President

 

- 20 -



--------------------------------------------------------------------------------

Attested by:

  

(Secretary)

(SEAL)

 

- 21 -



--------------------------------------------------------------------------------

 

APPENDIX I

ONEOK, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

 

THE FOLLOWING FORM OF ONEOK, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT IS
A DRAFT MODEL FORM OF AGREEMENT FOR USE BY THE COMPANY AND EACH PLAN
PARTICIPANT.

 

EACH PLAN AGREEMENT BETWEEN THE COMPANY AND A PARTICIPANT EXECUTED UNDER THE
PLAN SHALL CONTAIN THE PARTICULAR TERMS AND PROVISIONS AGREED TO BY THE COMPANY
AND PARTICIPANT, WHICH MAY DIFFER FROM THE MODEL FORM OF AGREEMENT SHOWN HEREIN.
EACH SUCH PLAN AGREEMENT SHALL BE EFFECTIVE AND BE PERFORMED IN ACCORDANCE WITH
THE TERMS AND PROVISIONS THEREOF NOTWITHSTANDING ANYTHING TO THE CONTRARY WHICH
MAY BE EXPRESSED OR IMPLIED IN THE MODEL FORM OF AGREEMENT SHOWN AS AN EXAMPLE
IN THIS APPENDIX I.

 

I acknowledge that, as an Employee of ONEOK, Inc., I have been offered an
opportunity to participate in the ONEOK, Inc. Supplemental Executive Retirement
Plan (Plan) described in the attached document (which is incorporated herein by
reference), and that I have elected one of the alternatives set forth as
indicated by the space which I have checked:

 

                 To participate in the Plan

 

                 Not to participate in the Plan

 

My Retirement Benefit, Disability Benefit, Death Benefit, and commencement of
such payments, and designated Beneficiary(ies) are agreed to be as follows:

 

1.A Retirement Benefit (Article IV of Plan). Subject to Paragraph 2, below, and
the vesting schedule in Paragraph 5, below, a monthly amount which, when
combined with existing pension benefits payable to me under the Retirement Plan
and any retirement plans (other than 401(k) plans) of any of my former
employers, will provide the percentage of the highest thirty-six (36)
consecutive months average Compensation (or average of all months of
Compensation if employed less than thirty-six (36) months) of the last sixty
(60) months of Service, for life (15 years minimum) as illustrated below.

 

Retirement Age

--------------------------------------------------------------------------------

  

Retirement Benefit Percentage

--------------------------------------------------------------------------------

50 & under

   50.00%

51

   51.20%

52

   52.40%

53

   53.60%

54

   54.80%

55

   56.00%

56

   56.57%

57

   57.14%

58

   57.71%

59

   58.28%

 

- 22 -



--------------------------------------------------------------------------------

Retirement Age

--------------------------------------------------------------------------------

  

Retirement Benefit Percentage

--------------------------------------------------------------------------------

60

   58.85%

61

   59.42%

62

   60.00%

63

   60.56%

64

   61.13%

65 & over

   61.70%

 

The Retirement Benefit payment shall commence on the first day of the month
following my Retirement. Provided, however, Retirement Benefit payments shall
not commence until the later of (i) my attaining the age of fifty (50), and (ii)
the commencement of retirement benefit payments to me under the Retirement Plan.

 

1.B Adjustment of Retirement Benefit Payments; Early Commencement. The amount of
my Retirement Benefit payments will be reduced by reason of early retirement and
commencement of payment thereof, based on the following table depending upon my
age when Retirement Benefit payments to me commence:

 

Age At Commencement

of Retirement Benefit Payments

--------------------------------------------------------------------------------

  

Payout Percentage Factor Of

Retirement Benefit Percentage

--------------------------------------------------------------------------------

50

   50%

51

   55%

52

   60%

53

   65%

54

   70%

55

   75%

56

   80%

57

   85%

58

   90%

59

   95%

60 & older

   100%

 

2. Code Sections 401(a)(17) and 415(b) Limitations. Notwithstanding Paragraphs
1A and 1B above, the Plan and this Plan Agreement shall provide a Retirement
Benefit attributable to my annual eligible compensation under the Retirement
Plan that is in excess of the limitations on my Retirement Plan benefits
contained in Code Sections 401(a)(17) and 415(b). This portion of the Retirement
Benefit will be computed by applying the same benefit formula, vesting
provisions, and early retirement provisions as are in the Retirement Plan. Any
part of the Retirement Benefit provided under this Paragraph 2 will offset and
reduce that part of the Retirement Benefit provided under Paragraphs 1A and 1B
above.

 

3. Disability Benefit (Article IV of Plan). If I should suffer a Total and
Permanent Disability prior to my Retirement, an amount which, when combined with
then existing pension benefits under the Retirement Plan and any retirement
plans (other than 401(k) plans) of any of my former employers, will provide
sixty-one and 7/10 percent (61.7%) of my highest thirty-six (36) consecutive
months average Compensation (or average of all months of Compensation if

 

- 23 -



--------------------------------------------------------------------------------

employed less than thirty-six (36) months) of my last sixty (60) months of
Service, for life (15 years minimum).

 

4. Death Benefit. (Article III of Plan). If my death should occur before my
Retirement, an amount which, when combined with then existing pension benefits
under the Retirement Plan and any retirement plans (other than 401(k) plans) of
any of my former employers, will provide fifty percent (50%) (or the vested
Retirement Benefit, whichever is greater) of my highest thirty-six (36)
consecutive months average Compensation (or average of all months of
Compensation if employed less than thirty-six (36) months) of my last sixty (60)
months of Service, payable to the Beneficiary for one hundred eighty (180)
months following death.

 

5. Vesting Schedule. The Retirement Benefit payable to me shall unconditionally
vest and become nonforfeitable according to the following vesting schedule:

 

Years of Service

with the Company

--------------------------------------------------------------------------------

  

Vested Percentage of

Retirement Benefit

--------------------------------------------------------------------------------

0 to 5

   0%

6

   10%

7

   20%

8

   30%

9

   40%

10

   50%

11

   60%

12

   70%

13

   80%

14

   90%

15 or more

   100%

 

If I attain age sixty-five (65) prior to Retirement, I shall be 100% vested
regardless of the above schedule. Retirement Benefits hereunder offsetting the
limitations of Internal Revenue Code Sections 401(a)(17) and 415(b) shall be
immediately fully vested for all purposes.

 

6. Beneficiary. I hereby designate as my Primary Beneficiary under the Plan and
the Plan Agreement:                                         
                                        
                                                          and, I hereby
designate as my Secondary Beneficiary under the Plan and the Plan Agreement:
                                                     .

 

The term “Beneficiary” as used herein shall mean the Primary Beneficiary if such
Primary Beneficiary is an individual and such individual shall survive me by at
least thirty (30) days, and shall mean the Secondary Beneficiary if such an
individual Primary Beneficiary does not survive me by at least thirty (30) days,
and shall mean my Estate, if neither Primary nor a Secondary Beneficiary who is
an individual survives me by at least thirty (30) days. I shall have the right
to change my designation of my Primary and/or Secondary Beneficiary from time to
time, in such manner as shall be required by the Company, it being agreed that
no change in Beneficiary shall

 

- 24 -



--------------------------------------------------------------------------------

be effective until acknowledged in writing by the Committee. (If designation of
a Beneficiary is to be irrevocable, strike and initial previous sentence.)

 

I further acknowledge that neither the Company nor any of its subsidiaries,
affiliated companies, officers, employees, or agents has any responsibility
whatsoever for the changes which I may make in other personal plans or programs
as a result of my decision regarding the Plan and they are fully released to
such extent. The Company agrees that although the Plan may be terminated or
modified at any time, in the sole discretion of the Company, I shall have those
rights which are vested and nonforfeitable under the terms and provisions of
this Plan Agreement to the extent such may be applicable to me at the time of
such termination.

 

7. Plan. This Agreement is entered into and executed by me and the Company
pursuant to, and as a part of the Plan. Except as otherwise expressly provided
in the Plan or this Plan Agreement, the terms and provisions of this Plan
Agreement shall control in the event of any conflict between its terms and
provisions and the terms of the Plan. It is intended that this Plan Agreement
shall specifically state the amount, form and time of payment of my Retirement
Benefit, and the vesting schedule to be applicable to my Retirement Benefit.
This Plan Agreement shall be construed so as to be performed in a manner
consistent with express terms and provisions of the Plan, unless there is a
clear and express inconsistency, in which case the terms of this Plan Agreement
shall control.

 

8. Amendment; Termination. No amendment of this Plan Agreement shall be
effective unless agreed to in a written document signed by me and the Company.
The Company may terminate this Agreement in event of a termination of the Plan;
provided, no termination of the Plan and no amendment of the Plan or of this
Plan Agreement shall result in a decrease or forfeiture of my vested accrued
Retirement Benefit under the Plan and this Plan Agreement as of the date of such
termination or amendment, as more particularly provided for under the provisions
of Section 10.2 of the Plan on the date of this Plan Agreement.

 

9. Restriction of Assignment. Except as otherwise expressly provided in this
Agreement, I agree on behalf of myself and of my executors and administrators,
heirs, legatees, distributees, and any other person or persons claiming any
benefits under me under this Agreement, that this Agreement and its rights,
interests, and benefits shall not be assigned, transferred, pledged, or
hypothecated in any way by me or any executor, administrator, heir, legatee,
distributee, or other person claiming under me by virtue of this Agreement, and
shall not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge or hypothecation, or other disposition of this
Agreement or of such rights, interests, and benefits contrary to the above
provisions, or the levy of any such attachment or similar process thereupon,
shall be null and void and without effect.

 

10. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successor of the Company, and any such successor shall be deemed
substituted for the Company under the terms of this Agreement. As used in this
Agreement, the term “successor” shall include any person, firm, corporation, or
other business entity which at any time, whether by merger, purchase, or
otherwise, acquires all or substantially all of the Company’s assets or
business.

 

- 25 -



--------------------------------------------------------------------------------

11. Entire Agreement. This Agreement supersedes all other agreements previously
made between the Company and me relating to its subject matter. There are no
other understandings or agreements.

 

12. Non-Waiver. No delay or failure by either the Company or me in exercising
any right under this Agreement, and no partial or single exercise of such right,
shall constitute a waiver of that or any other right.

 

13. Governing Law. Except as otherwise provided by ERISA, this Agreement shall
be construed in accordance with and governed by the laws of the State of
Oklahoma.

 

IN WITNESS WHEREOF, ONEOK, Inc. and Plan Participant have executed the Plan
Agreement as of                     , 200    .

 

ONEOK, Inc.

By:    

PARTICIPANT:

 

(Signature)

 

(Type or Print Name)

 

- 26 -



--------------------------------------------------------------------------------

 

APPENDIX II

CHANGE OF BENEFICIARY FORM FOR

ONEOK, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

I,                                                  , as a Participant in the
above Plan, hereby change my Beneficiary Designation for the Plan, and make this
my Beneficiary Designation to supercede and replace any and all other prior
Beneficiary Designation instruments, as follows:

 

Primary Beneficiary(ies):

 

Name and Address

--------------------------------------------------------------------------------

 

Relationship

--------------------------------------------------------------------------------

 

Share (%)

--------------------------------------------------------------------------------

_____________________________   _____________________________  
_____________________________ _____________________________  
_____________________________   _____________________________

 

Secondary Beneficiary(ies):

 

Name and Address

--------------------------------------------------------------------------------

 

Relationship

--------------------------------------------------------------------------------

 

Share (%)

--------------------------------------------------------------------------------

_____________________________   _____________________________  
_____________________________ _____________________________  
_____________________________   _____________________________

 

The “Beneficiary” designated to receive my benefits under the Plan shall mean
the Primary Beneficiary(ies) designated above, who shall receive the respective
share percentage(s) specified above if such Primary Beneficiary(ies) is an
individual and survives me by at least thirty (30) days, and if any individual
designated as Primary Beneficiary does not so survive me then such Beneficiary’s
share shall be received by any other designated Primary Beneficiary(ies) who
does so survive me, each in the proportion of such surviving Beneficiary’s share
percentage stated above to the total of such stated share percentages of the
Primary Beneficiary(ies) who so survive me. If none the Primary Beneficiaries
designated above who are individuals so survive me, and there are no other
designated Primary Beneficiary(ies) who is not an individual, then my benefits
under the Plan shall be received by the Secondary Beneficiaries designated
above, who shall receive the respective share percentages specified above if
such Secondary Beneficiary (ies) who is an individual survives me by at least
thirty (30) days, and if any designated Secondary Beneficiary who is an
individual does not so survive me then such Beneficiary’s share shall be
received by any other designated Secondary Beneficiary(ies) who does so survive
me, proportionately divided in the same manner as is described above with
respect to Primary Beneficiaries. I shall have the right to change designation
of my Primary Beneficiary(ies) and/or Secondary Beneficiary(ies) from time to
time in such manner and on such form as shall be required prescribed by the
Company, it being agreed that no change in beneficiary shall be effective until
acknowledged in writing by the Committee.

 

- 27 -



--------------------------------------------------------------------------------

DATE:

     

PARTICIPANT:

                   

(Signature)

                 

(Type or Print Name)

 

Signature of the above Participant witnessed this              day of
                    ,             , in the presence of:

 

 

(Authorized Plan Representative)

 

CONSENT OF SPOUSE

 

I, the undersigned spouse of the Participant named in the foregoing “Change of
Beneficiary Form” hereby certify that I have read the Change of Beneficiary Form
and fully understand the property and benefits subject to designation of a
beneficiary or beneficiaries is my spouse’s accrued benefit under the Plan, in
which I may possess a beneficial interest, provided I survive my spouse. Being
fully satisfied with the provisions and effect of the foregoing Change of
Beneficiary Form, I hereby consent to and accept the designation of
beneficiaries made therein without regard to whether I survive or predecease my
spouse. I intend for this consent to be irrevocable and my spouse may make any
further changes in the designation of his beneficiary or beneficiaries without
my consent.

 

I have executed this consent this              day of                     .
            .

 

 

Signature of Spouse of Participant

 

Signature of spouse witnessed this              day of                     .
            in the presence of:

 

 

Authorized Plan Representative

 

- 28 -